Citation Nr: 9918109	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-04 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for duodenitis with 
dysphagia and history of gastroenteritis, currently evaluated 
as 10 percent disabling.

2.  Entitlement to service connection, on a direct basis, for 
a pulmonary disorder.

3.  Entitlement to service connection for a pulmonary 
disability due to undiagnosed illness.

4.  Entitlement to service connection, on a direct basis, for 
sleep apnea.

5.  Entitlement to service connection for sleep apnea due to 
undiagnosed illness.

6.  Entitlement to service connection, on a direct basis, for 
a disorder manifested by painful and receding gums, for 
purposes of an award of disability compensation benefits.

7.  Entitlement to service connection for a disability 
manifested by painful and receding gums due to undiagnosed 
illness.

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a right hip disorder.

9.  Entitlement to service connection for a right hip 
disability due to undiagnosed illness.

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a disorder of the wrists.

11.  Entitlement to service connection for a disability of 
the wrists due to undiagnosed illness.

12.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a disorder manifested by numbness of the 
hands.

13.  Entitlement to service connection, on a direct basis, 
for a disorder manifested by numbness of the arms.

14.  Entitlement to service connection for a disability 
manifested by numbness of the hands and arms, due to 
undiagnosed illness.

15.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a disorder of the lumbar spine.

16.  Entitlement to service connection for a disability of 
the lumbar spine due to undiagnosed illness.

17.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a disorder of the thoracic spine.

18.  Entitlement to service connection for a disability of 
the thoracic spine due to undiagnosed illness.

19.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection, on a 
direct basis, for a disorder of the cervical spine.

20.  Entitlement to service connection for a disability of 
the cervical spine due to undiagnosed illness.

21.  Entitlement to service connection, on a direct basis, 
for a disorder of the elbows.

22.  Entitlement to service connection for a disability of 
the elbows due to undiagnosed illness.

23.  Entitlement to service connection, on a direct basis, 
for a disorder of the left shoulder.

24.  Entitlement to service connection for a disability of 
the left shoulder due to undiagnosed illness.

25.  Entitlement to service connection, on a direct basis, 
for a disorder manifested by headaches.

26.  Entitlement to service connection for a disability 
manifested by headaches, due to undiagnosed illness.

27.  Entitlement to service connection, on a direct basis, 
for a disorder of the eyes manifested by light sensitivity 
and excessive tearing.

28.  Entitlement to service connection for a disability of 
the eyes, manifested by light sensitivity and excessive 
tearing, due to undiagnosed illness.

29.  Entitlement to service connection, on a direct basis, 
for a disorder manifested by chest pain and palpitations.

30.  Entitlement to service connection for a disability 
manifested by chest pain and palpitations, due to undiagnosed 
illness.

31.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

32.  Entitlement to service connection, on a direct basis, 
for a disorder manifested by anxiety, fatigue, stress, 
depression, loss of concentration, memory loss, and trouble 
sleeping.

33.  Entitlement to service connection for a disability 
manifested by anxiety, fatigue, stress, depression, loss of 
concentration, memory loss, and trouble sleeping, due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1987 to April 
1992.  He also served in reserve components of the military.  
His service included active duty in the Southwest Asia 
theater of operations during the Persian Gulf War.  See 
38 C.F.R. §§ 3.2(i), 3.317(d).

By a decision entered in November 1997, the RO increased the 
veteran's disability rating for duodenitis with dysphagia and 
history of gastroenteritis, from zero to 10 percent.  The RO 
also denied several claims for service connection.  The 
veteran filed a notice of disagreement in December 1997, 
challenging each of the RO's determinations, and was 
furnished a statement of the case (SOC) in January 1998.  
Thereafter, in March and August 1998, respectively, a VA Form 
9 (Appeal to Board of Veterans' Appeals) and VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
were received.  Those two documents, taken together, reflect 
a desire to appeal each of the issues addressed in the 
January 1998 SOC and, in the Board's view, satisfy the 
requirements for a timely filed substantive appeal as to each 
of those issues.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b).  Consequently, the Board will 
take jurisdiction of all of those issues on the present 
appeal.

All but one of the veteran's service connection claims (the 
claim pertaining to PTSD) have been characterized heretofore 
as claims of service connection for disability due to 
undiagnosed illness(es), pursuant to 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317.  However, it appears from the record that 
the veteran desires that service connection for these 
disabilities be considered, not just on the basis of those 
provisions, but also on the basis of provisions of VA law 
pertaining to "direct" service connection.  See, e.g., 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  
In a January 1996 claim for benefits, for example, he 
referenced not only "signs" and "symptoms" of disability 
for which he is seeking service connection (e.g., neck pain), 
but also specific diagnoses (e.g., degenerative joint disease 
of the cervical spine).  He has also claimed, for instance, 
that his right hip difficulties may be due to a vaccination 
he received prior to going to Southwest Asia, and it appears 
from some of the statements made in a July 1998 VA Form 646, 
and during a November 1998 Board hearing, that he is seeking 
service connection under all applicable legal theories.  
Under the circumstances, therefore, the Board finds it 
appropriate to consider his claims of service connection on a 
"direct" basis, as well as on the basis of disability due 
to undiagnosed illness.

The RO has characterized one of the issues on appeal as 
entitlement to service connection for "muscle and joint 
pains."  However, it appears from the veteran's January 1996 
claim that he is more specifically seeking service connection 
for disorders and disabilities of the wrists, elbows, right 
hip, and left shoulder.  Consequently, and for purposes of 
clarity, the Board has re-characterized those issues as set 
forth above.

Several of the issues now on appeal have been the subject of 
a prior final disallowance.  In September 1992, for instance, 
the RO in Waco, Texas, denied service connection for, among 
other things, disorders of the right hip and low back, and 
for ulnar nerve neuritis of the left hand.  The veteran 
perfected an appeal of those determinations to the Board, but 
later requested that the appeal be withdrawn.  See 38 C.F.R. 
§ 20.204.   As a result, the RO's determinations became 
final.  Then, in September 1995, the RO in Winston-Salem, 
North Carolina, denied service connection for, among other 
things, disorders of the right hip, back, wrists, and neck, 
and for disorders manifested by numbness of the hands.  
Although the veteran was notified of those determinations, he 
did not initiate an appeal within one year.  Consequently, 
those determinations likewise became final.  See 38 C.F.R. 
§§ 20.302(a), 20.1103.

Because claims of "direct" service connection for disorders 
of the right hip, back, wrists, and neck, and for a disorder 
manifested by numbness of the hands, have been denied 
previously, and the ROs' determinations are final, those 
claims may now be considered on the merits only if "new and 
material" evidence has been received since the time of the 
last final disallowance.  See 38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156; Evans v. Brown, 9 Vet. App. 273 (1996).  
With regard to the matter of service connection for 
disability of the right hip, back, wrists, neck, and hands 
due to undiagnosed illness, however, the Board notes that 
those claims have not heretofore been considered by VA in the 
context of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  As 
such, the undiagnosed illness claims are more properly viewed 
as new claims, not subject to the requirement that new and 
material evidence be submitted.  See, e.g., Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998); Spencer v. Brown, 17 F.3d 368 
(Fed. Cir. 1994).

With regard to the veteran's claim of direct service 
connection for a disorder or disability manifested by painful 
and receding gums, the Board notes that the only matter the 
RO developed for appellate review is whether service 
connection is warranted for purposes of an award of 
disability compensation benefits.  Consequently, the Board's 
analysis will likewise be limited to that question.  The 
question of service connection for a dental condition for 
purposes of treatment has not been considered.

(Consideration of the issues numbered 8 through 33, above, 
will be deferred pending completion of the development sought 
in the REMAND below.)


FINDINGS OF FACT

1.  The veteran's duodenitis with dysphagia and history of 
gastroenteritis is manifested by recurrent epigastric 
distress, dysphagia, regurgitation, pyrosis, and radiating 
pain productive of considerable impairment of health; the 
condition is not shown to be manifested by vomiting, 
hematemesis, melena, or anemia, or other symptom combinations 
productive of severe impairment of health.

2.  The veteran's respiratory difficulties have not escaped 
diagnosis; rather, they have been attributed to known 
clinical diagnoses of chronic obstructive pulmonary disease 
(COPD) and emphysema.

3.  No competent medical evidence has been received to show 
that COPD or emphysema can be attributed to the veteran's 
service.

4.  Sleep apnea is a known clinical diagnosis.

5.  No competent medical evidence has been received to show 
that sleep apnea can be attributed to the veteran's service.

6.  The veteran's difficulties with painful and receding gums 
have not escaped diagnosis; rather, they have been attributed 
to chronic generalized periodontal disease.

7.  Current VA regulations prohibit a grant of service 
connection for periodontal disease for purposes of an award 
of disability compensation benefits.


CONCLUSIONS OF LAW

1.  An increased rating, to 30 percent, for duodenitis with 
dysphagia and history of gastroenteritis, is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.20, 4.114 (Diagnostic Code 7346) (1998).

2.  The claim of entitlement to service connection for a 
respiratory disability due to undiagnosed illness is not well 
grounded.  38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.317, 4.97 (Diagnostic Codes 6603-04) 
(1998); VAOPGCPREC 4-99 (May 3, 1999); VAOPGCPREC 8-98 (Aug. 
3, 1998).
 
3.  The claim of entitlement to service connection for a 
respiratory disorder, diagnosed as COPD and emphysema, on a 
direct basis, is not well grounded.  38 U.S.C.A. §§ 5107, 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

4.  The claim of entitlement to service connection for sleep 
apnea due to undiagnosed illness lacks legal merit.  
38 U.S.C.A. §§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.317, 4.97 (Diagnostic Code 6847) (1998); VAOPGCPREC 4-99 
(May 3, 1999); VAOPGCPREC 8-98 (Aug. 3, 1998).

5.  The claim of entitlement to service connection for sleep 
apnea, on a direct basis, is not well grounded.  38 U.S.C.A. 
§§ 5107, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

6.  The claim of entitlement to service connection for a 
disability manifested by painful and receding gums, due to 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§§ 1117, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.317, 
4.149 (1998); VAOPGCPREC 4-99 (May 3, 1999); VAOPGCPREC 8-98 
(Aug. 3, 1998).

7.  The claim of entitlement to service connection, on a 
direct basis, for a disorder manifested by painful and 
receding gums, diagnosed as chronic periodontal disease, for 
purposes of an award of disability compensation benefits, 
lacks legal merit.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.149 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A.  Duodenitis

The report of the veteran's enlistment examination, dated in 
January 1987, shows that his abdomen and viscera were found 
to be normal.  He reported a history of appendectomy at age 
18.

In August 1990, the veteran complained of weight loss in 
excess of 10 pounds over a two-week period.  The clinical 
assessment was that he had questionable anemia and/or 
anxiety.

In October 1990, the veteran complained of diarrhea, and of 
nausea when drinking water, among other things.  The clinical 
assessment was that he had gastroenteritis.

In May 1991, the veteran complained of chest pain of four 
days duration.  He indicated that swallowing food caused a 
sharp epigastric pain which radiated to his right shoulder, 
arm, and hand.  The initial clinical assessment was that he 
had epigastric pain, rule out gastrointestinal (GI).  An 
upper GI series in June 1991 resulted in a clinical 
impression of duodenitis.

A June 1991 Report of Medical History indicates that the 
veteran reported a history of stomach pain, indigestion, and 
trouble swallowing food, among other things.  A history of 
episodic duodenitis was noted.

An undated service record, apparently from late 1991, shows 
that the veteran complained of peri-prandial nausea, dry 
heaves, occasional epigastric burning, and a feeling of 
"food being stuck" in his esophagus.  On physical 
examination, it was noted that his weight had been stable at 
about 155 pounds, with some variation/loss while stationed in 
Saudi Arabia.  It was also noted that there was no evidence 
of fever, chills, vomiting, abdominal tenderness, adenopathy, 
hepatosplenomegaly, or changes in bowel habits.  The clinical 
impression was that he had dyspepsia/duodenitis, rule out 
episodic upper GI spasm.

An in-service examination report, dated in November 1991, 
shows that the veteran reported a history of nausea, frequent 
indigestion and episodic duodenitis.  The report shows that 
he had a scar on the right lower quadrant, but that his 
abdomen and viscera were otherwise found to be normal.

A VA examination report, dated in June 1992, shows that the 
veteran complained of frequent indigestion and soreness in 
the epigastric area.  Physical examination revealed that he 
weighed 147 pounds, and that he was thin, well-developed, and 
well-nourished.  The final diagnosis was "[p]ast history of 
duodenitis, recurrent."  A later VA examination report, 
dated in July 1995, shows that the veteran complained of 
"trouble swallowing food."

VA hospital records, dated in November 1995, show that the 
veteran complained of left mid-abdominal pain on bending, 
dysphagia for solids and liquids, odynophagia around the 
sternal notch, radiating across his chest and down his right 
arm, and some regurgitation of food several hours after 
eating.  He also reported a history of duodenitis and 
possible hiatal hernia.  At the time of hospitalization, he 
denied any nausea, vomiting, diarrhea, hematemesis, 
hematochezia, or melena.  He did not report significant 
weight loss.  Abdominal ultrasound, abdominal computed 
tomography, flexible sigmoidoscopy, and 
esophagogastroduodenoscopy were all normal.  Barium swallow 
and modified upper GI procedures revealed a minimal amount of 
aspiration and penetration, but no esophageal or gastric 
abnormalities.  He was trained in dysphagia exercises.  The 
final diagnosis was "aspiration."

A VA examination report, dated in April 1996, shows that the 
veteran complained of heartburn and "trouble swallowing food 
and liquid."  He indicated that he had not experienced 
problems with vomiting, hematemesis, or melena.  Physical 
examination revealed that he was fairly well developed and 
nourished, but thin.  He weighed 142 pounds.  His throat, 
neck, and abdomen were found to be normal, with no 
tenderness, masses, deformity, or organomegaly, and there was 
no evidence of dysphagia of saliva during the examination.  
Neurological examination revealed gag and swallow reflexes 
within normal limits.  The diagnosis was history of 
dysphagia, cause undetermined, without abnormal complete 
blood count on this examination.

During a hearing held before the Board in November 1998, the 
veteran testified that he had gastroenteritis in service.  He 
said that he had had problems swallowing, and that he had had 
pain radiating down his right arm.

B.  Respiratory Problems and Sleep Apnea

The report of the veteran's January 1987 enlistment 
examination shows that his lungs, throat, neck, mouth, nose, 
and sinuses were all found to be normal.  In April 1989, he 
complained of headache, severe sinus pressure, difficulty 
breathing, and a general weak feeling throughout his body.  
Physical examination revealed that his throat was red and his 
sinuses were severely congested.  His chest was noted to be 
clear.  The clinical assessment was that he had a viral 
syndrome and flu.

During the summer of 1990, it was noted that the veteran had 
smoked cigarettes 11/2 packs per day for 25 years.  Baseline 
pulmonary function tests, conducted in May 1990, were noted 
to be negative.  His lungs were noted to be clear to 
auscultation, and examination of his head, eyes, ears, nose, 
and throat was within normal limits.  In June 1990, it was 
noted that X-rays of the chest revealed questionable 
calcifications of the left upper lobe.  In July 1990, August 
1990, and May 1991, his lungs were noted to be clear to 
auscultation and percussion.

A June 1991 Report of Medical History indicates that the 
veteran reported a history of shortness of breath secondary 
to exertion, and episodic pain or pressure in the chest.  The 
Report also reflects that he reported a history of seasonal 
sinusitis and ear, nose, or throat trouble.  On a 
contemporaneous Southwest Asia Demobilization/Redeployment 
Medical Evaluation, he indicated that he suffered from 
episodic nightmares and trouble sleeping.

In an undated service record, apparently from late 1991, it 
was noted that the veteran's lungs were clear to auscultation 
and percussion.  An in-service examination report, dated in 
November 1991, shows that he reported a history of shortness 
of breath on exertion and pain or pressure in the chest.  On 
physical examination, his lungs, throat, neck, mouth, nose, 
and sinuses were all found to be normal.

A VA examination report, dated in June 1992, shows that the 
veteran complained of tinnitus, bilaterally.  He indicated 
that the problem was of sufficient severity so as to cause 
sleep difficulties.  Physical examination revealed that his 
head, neck, nose, sinuses, mouth, and throat were all normal.  
Examination of the respiratory system revealed no cough, 
expectoration, wheezes, rales, or rhonchi.  There was normal 
excursion and expansion of the chest on inspiration and 
expiration, and it was noted that he had good exercise 
tolerance.  X-ray of the chest was also normal.  VA treatment 
records, dated in 1993, show that the veteran's lungs were 
noted to be clear to auscultation.

VA hospital records, dated in November 1995, show that the 
veteran complained of fatigue, trouble sleeping, a 
nonproductive cough, worse in the morning, and mild dyspnea 
on exertion.  It was noted that he had smoked 11/2 to 2 packs 
of cigarettes per day for 25 years, and that he had had no 
known exposure to tuberculosis.  Physical examination 
revealed that his head, neck, and throat were essentially 
normal, and that his lungs were clear to auscultation.  No 
abnormalities were identified on percussion.  A 24-hour sleep 
study revealed obstructive sleep apnea, and computed 
tomography of the chest showed bilateral upper lobe 
emphysematous changes, but no masses or interstitial lung 
disease.  X-rays of the chest revealed no significant 
abnormality.  Pulmonary function tests were obtained, but the 
results were noted to be unreliable because the veteran had 
not been cooperative.  He was given a diagnosis of COPD.

A VA examination report, dated in April 1996, shows that the 
veteran complained of trouble sleeping, chronic cough, and 
shortness of breath.  The report reflects that he underwent a 
sleep study which showed oxygen saturation of only 89 
percent, and that he had recently reduced his use of 
cigarettes to 3/4 pack per day.  On physical examination, it 
was noted that he was fairly well developed.  There was no 
evidence of dyspnea during the examination, and he had only 
an occasional, superficial, non-productive cough.  His chest 
was symmetrical with excellent expansion, there was no 
evidence of digital clubbing or cyanosis, and his lungs were 
clear to auscultation and percussion except for slight 
wheezes in the right upper apical area which disappeared with 
coughing.  Pulmonary function tests were interpreted as 
revealing a mild restrictive ventilatory defect.  The final 
diagnoses were sleep apnea, obstructive type, mild, and 
emphysema, bilateral upper lobes, with abnormal pulmonary 
function test and normal chest X-ray.

During a hearing held before the Board in November 1998, the 
veteran testified that he was taking Albuterol for a 
respiratory condition, and using a continuous positive airway 
pressure (CPAP) device for treatment of sleep apnea.  He said 
that he had not had any problems with sleep during service, 
and that sleep apnea was first diagnosed in 1995.  He 
indicated that no physician had ever explained to him why he 
had developed sleep apnea.  With regard to his respiratory 
difficulties, he theorized that they may have been caused by 
exposure to vehicle exhaust in service, or by smoke from oil 
fires or exposure to chemicals in the Persian Gulf.

C.  Painful and Receding Gums

The report of the veteran's January 1987 enlistment 
examination shows that his mouth was found to be normal.  It 
was noted that he had suffered a fracture of the left maxilla 
at age 30, but that the condition had healed.

In December 1987, the veteran's oral hygiene was noted to be 
poor.  In July 1990, it was noted that the veteran had poor 
dentition.  It was specifically noted that he had mild to 
moderate periodontitis.  He underwent a gingivectomy.

A June 1991 Report of Medical History indicates that the 
veteran denied any history of severe tooth or gum trouble.  
He also denied severe tooth or gum trouble during an in-
service examination in November 1991.  It was noted that he 
had broken his jaw at age 29 or 30.

A VA examination report, dated in June 1992, shows that the 
veteran had multiple dental fillings.  A July 1995 VA 
examination report, and records of a November 1995 VA 
hospitalization, are entirely negative for complaints 
relative to the mouth and gums.

The report of a VA dental examination, dated in April 1996, 
shows that the veteran complained of having had painful and 
receding gums since returning from the Persian Gulf.  He also 
complained of periodic buccal mucosa ulcerations and gingival 
swelling.  Dental examination revealed missing posterior 
molar teeth due to periodontal disease and non-restorable 
caries.  The gingival tissues were receded with rolled 
margins, there were moderate stain and accretions on the 
teeth, and radiograph demonstrated areas of horizontal and 
vertical bone loss.  The examiner concluded that the veteran 
had chronic generalized periodontal disease with gingival 
recession, that he had not been involved in any trauma, 
infection, or military activities that had directly 
influenced his periodontal condition, and that his loss of 
teeth had been due to caries and periodontal disease.  It was 
noted that the condition had not resulted in any loss of 
function or esthetics.


II.  Legal Analysis

A.  Increased Rating for Duodenitis

The veteran contends that the 10 percent rating currently 
assigned for duodenitis with dysphagia and history of 
gastroenteritis does not adequately reflect the severity of 
his disability.  He maintains that he is entitled to a 30 
percent evaluation.

In the context of a claim for an increased rating, a mere 
allegation that the disability has worsened is sufficient to 
establish a well-grounded claim.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App 629, 632 (1992).  Accordingly, the Board finds that the 
veteran's claim for an increased rating for duodenitis with 
dysphagia and a history of gastroenteritis is "well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (1998); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Duodenitis with dysphagia and history of gastroenteritis is 
not a condition listed in the rating schedule.  As a result, 
the condition must be rated by analogy to a listed 
disability.  38 C.F.R. § 4.20 (1998).

In this regard, the Board finds that the veteran's condition 
is best rated under the diagnostic code for hiatal hernia.  
See 38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).  The 
criteria employed in rating hiatal hernia (pertaining to 
symptoms such as epigastric distress, dysphagia, pyrosis, 
regurgitation, and substernal, arm, or shoulder pain) appear 
to capture well the complaints and findings relative to the 
veteran's condition, in terms of anatomical location, 
symptomatology, and functions affected.  38 C.F.R. § 4.20 
(1998).  Although there are other diagnostic codes in 
38 C.F.R. § 4.114 which could conceivably be employed to rate 
the veteran's condition, such as the codes pertaining to 
disorders of the esophagus (Diagnostic Codes 7203-05), 
gastric or duodenal ulcer (Diagnostic Codes 7304-05), 
gastritis (Diagnostic Code 7307), or chronic enteritis 
(Diagnostic Code 7325), the record does not show that the 
veteran suffers from actual physical obstruction or stricture 
of the esophagus, that he suffers from lesions, ulcerations, 
or hemorrhages of the stomach or duodenum, or that his 
condition is currently manifested by anemia or changes in 
bowel functions.  In addition, these other codes contain no 
reference to many of the symptoms reported by the veteran, 
such as dysphagia, pyrosis, regurgitation, and radiating 
pain.  Consequently, it is the Board's conclusion that the 
veteran's condition is best rated by analogy to hiatal 
hernia.

Hiatal hernia is rated in accordance with the criteria set 
forth in 38 C.F.R. § 4.114, Diagnostic Code 7346 (1998).  If 
the condition is manifested by symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia, or by other symptom combinations productive of severe 
impairment of health, a 60 percent rating is warranted.  If 
the condition is manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, and is productive of considerable impairment of health, 
a 30 percent rating is warranted.  A 10 percent rating is 
warranted where two or more of the symptoms for a 30 percent 
rating are present and are of less severity.  Id.

Applying the foregoing criteria to the facts of the present 
case, the Board finds that the evidence supports the award of 
an increased rating, to 30 percent, for duodenitis with 
dysphagia and history of gastroenteritis.  The available 
evidence demonstrates that the veteran has had a long history 
of epigastric symptoms since late 1990, and that he has been 
given diagnoses of, among other things, gastroenteritis, 
episodic duodenitis, dysphagia, and aspiration.  The record 
reflects that his symptoms of epigastric distress have been 
persistently recurrent, and recent medical records show that 
he has reported continuing difficulties with dysphagia, 
regurgitation, pyrosis, and radiating pain.  The Board is 
persuaded, moreover, that these symptoms are productive of 
considerable impairment of health, inasmuch as the record 
demonstrates that his weight has declined in recent years, 
from 155 pounds in 1991, to 142 pounds in 1996.  An increased 
rating, to 30 percent, is therefore granted.

The Board finds, however, that the preponderance of the 
evidence is against the assignment of a rating in excess of 
30 percent.  Recent medical records show that the veteran has 
denied problems with vomiting, hematemesis, and melena, and 
reflect that his blood count has been found to be normal.  
And while it is true, as noted above, that he lost weight 
between 1991 and 1996, the record does not establish that he 
suffers from a combination of symptoms which can properly be 
described as productive of severe impairment of health.  When 
he was examined for VA compensation purposes in April 1996, 
he was described as thin, but fairly well developed and 
nourished.  In addition, significant adverse findings on 
examination in 1995 and 1996 were limited to a minimal amount 
of aspiration and penetration identified on barium swallow 
and modified upper GI procedures.  Absent evidence showing 
that his condition is manifested by vomiting, hematemesis, 
melena, or anemia, or other symptom combinations productive 
of severe impairment of health, a rating in excess of 30 
percent is not warranted.

B.  Service Connection for Respiratory Difficulties,
Sleep Apnea, and Painful and Receding Gums

The veteran contends that he is entitled to service 
connection for respiratory difficulties, claimed as chronic 
cough and shortness of breath, for sleep apnea, and for 
painful and receding gums.  He maintains, in essence, that 
these problems can be traced to his service in the Persian 
Gulf.

Service connection is generally warranted where the evidence 
of record establishes that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet. App. at 
81.  A claimant cannot meet this burden merely by presenting 
lay testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 495.

With regard to service connection for disability claimed as 
due to undiagnosed illnesses, the VA General Counsel has held 
that four elements must be satisfied in order to make a claim 
well grounded.  There must be evidence of active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War; evidence (lay or 
medical) of the manifestation of one or more signs or 
symptoms of undiagnosed illness; evidence (medical or non-
medical) of objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and evidence (lay or medical) of a nexus 
between the chronic disability and the undiagnosed illness.  
VAOPGCPREC 4-99, at 9-10 (May 3, 1999).  In order to satisfy 
the second and fourth elements for a well-grounded claim, 
there must be "evidence that the illness cannot be 
attributed to any known diagnosis or, at minimum, evidence 
that the illness has not been attributed to a known diagnosis 
by physicians providing treatment or examination."  Id. at 
10.  See 38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. 
§ 3.317 (1998).

With regard to "direct" service connection, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim 
well grounded.  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus, or link, between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 U.S.C.A. § 1112 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.307, 3.309 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).

In the present case, the Board finds that the veteran's claim 
of entitlement to service connection for a respiratory 
disability due to undiagnosed illness is not well grounded.  
Although it is clear from the record that the veteran suffers 
from respiratory difficulties, those difficulties have not 
escaped diagnosis.  Rather, VA hospital and examination 
reports, dated in November 1995 and April 1996, demonstrate 
that his respiratory difficulties are attributable to known 
clinical diagnoses of COPD and emphysema.  See, e.g., 
38 C.F.R. § 4.97, Diagnostic Codes 6603-04 (1998); VAOPGCPREC 
8-98 (Aug. 3, 1998).  Absent any competent evidence that the 
veteran's chronic respiratory disability has escaped 
diagnosis, or can otherwise be attributed to an undiagnosed 
illness, the claim cannot properly be considered well 
grounded.

As to the claim of direct service connection for a 
respiratory disorder, the Board likewise finds that that 
claim is not well grounded.  The available medical evidence 
shows that the veteran has a respiratory disability currently 
(COPD and emphysema), and that X-rays on one occasion in 
service, in June 1990, were interpreted to reveal 
questionable calcifications of the left upper lobe.  Later X-
rays of the chest, however, in June 1992, were noted to be 
normal, and no competent medical evidence has been received 
to show that COPD or emphysema can in any way be attributed 
to the veteran's service.  Although the veteran and his 
representative maintain that there is a link between current 
disability and service, no evidence has been submitted to 
show that either of them has the expertise necessary to 
provide competent opinions on matters relating to medical 
etiology.  Consequently, their statements in that regard are 
insufficient to make the claim well grounded.

The same sort of analysis applies with respect to the claim 
of direct service connection for sleep apnea.  In short, 
while the evidence shows that the veteran has sleep apnea 
currently, nothing in the way of competent medical evidence 
has been presented to link sleep apnea to service, and no 
evidence has been presented to show that the veteran or his 
representative has the necessary expertise to provide 
competent opinions with regard to matters of medical nexus.

As to the claim of service connection for sleep apnea due to 
undiagnosed illness, however, the Board finds that that claim 
must be denied because it lacks legal merit.  This is so 
because sleep apnea is itself a known clinical diagnosis.  
See, e.g., 38 C.F.R. § 4.97, Diagnostic Code 6847 (1998).  
Service connection for a diagnosed illness under 38 U.S.C.A. 
§ 1117 (West Supp. 1999) and 38 C.F.R. § 3.317 (1998) is not 
permitted.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  In Sabonis 
v. Brown, 6 Vet.App. 426, 430 (1994), the Court held that, in 
cases where it is the law, and not the evidence, that is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.

With regard to the claim of service connection for a 
disability manifested by painful and receding gums due to 
undiagnosed illness, the Board finds that the claim is not 
well grounded.  This disability, like the veteran's 
respiratory disability, has not escaped diagnosis.  The 
report of a VA dental examination, dated in April 1996, shows 
that his difficulties with painful and receding gums can be 
attributed to the known clinical diagnosis of chronic 
periodontal disease.  See, e.g., 38 C.F.R. § 4.149 (1998); 
VAOPGCPREC 8-98 (Aug. 3, 1998).  Absent any competent 
evidence that the veteran's difficulties with painful and 
receding gums have escaped diagnosis, or can otherwise be 
attributed to an undiagnosed illness, this claim cannot 
properly be considered well grounded.

As to the claim of direct service connection for a disorder 
manifested by painful and receding gums, for purposes of an 
award of disability compensation benefits, the Board finds 
that that claim lacks legal merit.  See Sabonis.  This is so 
because current VA regulations specifically prohibit the 
award of compensation benefits for periodontal disease.  The 
regulations provide that:

	Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and 
may be considered service-connected solely 
for the purpose of determining entitlement to 
dental examinations or outpatient dental 
treatment under the provisions of [Part 17] 
of this chapter.

38 C.F.R. § 4.149 (1998) (emphasis added).  In view of the 
foregoing, it is the Board's conclusion that it is without 
legal authority to grant service connection for periodontal 
disease for purposes of an award of disability compensation 
benefits.  It is precluded by law.  The claim must therefore 
be denied.


ORDER

An increased rating, to 30 percent, for duodenitis with 
dysphagia and history of gastroenteritis, is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

The claim of entitlement to service connection for a 
respiratory disability due to undiagnosed illness is not well 
grounded; the claim is therefore denied.

The claim of entitlement to service connection for a 
respiratory disorder, on a direct basis, is not well 
grounded; the claim is therefore denied.

The claim of entitlement to service connection for sleep 
apnea due to undiagnosed illness lacks legal merit; the claim 
is therefore denied.

The claim of entitlement to service connection for sleep 
apnea, on a direct basis, is not well grounded; the claim is 
therefore denied.

The claim of entitlement to service connection for a 
disability manifested by painful and receding gums, due to 
undiagnosed illness, is not well grounded; the claim is 
therefore denied.

The claim of entitlement to service connection, on a direct 
basis, for periodontal disease, for purposes of an award of 
disability compensation benefits, lacks legal merit; the 
claim is therefore denied.


REMAND

The veteran's remaining claims include claims of service 
connection for a right hip disability, disabilities of the 
cervical, thoracic, and lumbar spine, and disabilities 
manifested by headaches, light sensitivity and excessive 
tearing of the eyes, numbness of the hands and arms, chest 
pain and palpitations, anxiety, fatigue, stress, depression, 
loss of concentration, memory loss, and trouble sleeping, all 
due to undiagnosed illness.  His remaining claims also 
include claims of service connection, on a direct basis, for 
disorders of the right hip and wrists, for disorders of the 
cervical, thoracic, and lumbar spine, and for a disorder 
manifested by numbness of the hands and arms.  As to these 
claims, the Board finds that further development is required.

First, it does not appear that all the evidence pertinent to 
the adjudication of these claims has been obtained for 
review.  Although the record reflects that the veteran was 
seen at a VA medical facility in Fayetteville, North 
Carolina, in August 1996, for a neurological evaluation that 
included an assessment of his neck and back and possible 
seizures, and that he was also seen on several occasions at a 
fee-basis physical therapy clinic during 1994 and 1995, for 
instance, the clinical records of these visits are not in the 
file.  On remand, the RO should make an effort to obtain 
these records, and any other additional records of relevant 
treatment, so that they can be given due consideration in the 
adjudicatory process.  See, e.g., Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Second, it does not appear that the veteran has been given 
sufficiently specific notice of the type of evidence required 
to make "complete" his claims of direct service connection 
for a right hip disorder, and for a disorder manifested by 
numbness of the hands and arms.  He has stated on the record 
that he was told by a nurse that his right hip disorder might 
be attributable to sciatic nerve injury due to a vaccination 
he received in service, and he suggested during his November 
1998 Board hearing that he was told by one physician that his 
difficulties with numbness and tingling in the arms could 
possibly be related to his service overseas.  Pursuant to 
38 U.S.C.A. § 5103(a) (West 1991) and the Court's decisions 
in Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995), and 
Graves v. Brown, 8 Vet. App. 522, 524-25 (1996), VA has a 
duty to notify claimants of the need to provide evidence 
relating to medical causation where the claimant has made 
statements indicating the existence of such evidence that 
would, if true, make the claim plausible.  See also McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (reaffirming the 
principles set forth in Robinette).  Because the veteran has 
suggested that supporting medical opinion evidence may exist 
as to these two claims, and no such evidence has to date been 
received, the RO should, on remand, notify the veteran of the 
type of evidence that is required to make these claims 
complete.

Third, the RO does not appear to have considered whether new 
and material evidence has been submitted with respect to the 
veteran's claims of direct service connection disorders of 
the right hip and wrists, for disorders of the cervical, 
thoracic, and lumbar spine, and for a disorder manifested by 
numbness of the hands.  As noted above, see Introduction, 
supra, these claims have each been the subject of a prior 
final denial, and may now be considered on the merits only if 
new and material evidence has been received since the time of 
the last disallowance.  This should be addressed on remand.

Fourth, and finally, the Board notes that the medical 
evidence of record leaves unanswered significant questions 
pertaining to whether some of the veteran's reported 
"signs" and "symptoms" of undiagnosed illness can, in 
fact, be attributed to known clinical diagnoses.  It is not 
entirely clear, for example, whether his complaints of 
headaches, anxiety, fatigue, stress, depression, loss of 
concentration, and memory loss can all be attributed to a 
diagnosed anxiety disorder, or whether his complaints of 
chest pain can be attributed to a diagnosed psychiatric, 
digestive, or respiratory disorder (anxiety disorder, 
duodenitis with dysphagia and history of gastroenteritis, 
COPD and/or emphysema).  Further examination of these matters 
is warranted.  38 C.F.R. § 19.9 (1998).

(The evidentiary development requested in this REMAND may 
well produce evidence germane to other remaining issues on 
appeal for which no specific development is presently 
required.  The Board will, therefore, defer adjudication of 
those issues pending completion of the development sought 
below.)

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his right hip, back, 
neck, eyes, hands, arms, and chest, and 
for problems associated with headaches, 
anxiety, fatigue, stress, depression, 
loss of concentration, memory loss, and 
trouble sleeping, that has not already 
been made part of the record, and should 
assist him in obtaining such evidence 
following the procedures set forth in 
38 C.F.R. § 3.159 (1998).  The RO should 
make an effort to ensure that all 
relevant records of VA treatment have 
been obtained for review, and should 
also make an attempt to obtain records 
pertaining to treatment the veteran 
received at a fee-basis physical therapy 
clinic in 1994-95, and any treatment he 
may have received as a result of 
injuries sustained in a 1981 motor 
vehicle accident.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

	2.  The veteran should be advised that, 
in order to make a claim of direct 
service connection complete, competent 
medical evidence needs to be received 
which demonstrates that the claim is 
plausible.  He should be advised that 
the submission of statements from 
treating physicians or other health care 
providers, or material from any other 
competent medical source, indicating 
that he has a current disability, and 
that the disability is in some way 
related to service, is the type of 
evidence needed to satisfy this 
requirement.  He should be given a 
reasonable opportunity to respond to the 
RO's communications, and any additional 
evidence received should be associated 
with the claims folder.

	3.  The veteran should again be asked to 
submit evidence of "objective 
indications" of chronic disability with 
respect to each of his remaining claims 
pertaining to undiagnosed illness.  He 
should be advised that such evidence may 
consist of non-medical indicators of 
disability, including evidence of time 
lost from work, evidence that he has 
sought medical treatment for the 
symptoms at issue, evidence from lay 
persons affirming changes in his 
appearance, physical abilities, mental 
and emotional attitude, etc., or any 
other evidence of disability that can be 
independently observed or verified.  The 
veteran should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.

	4.  Following completion of the above 
development, the veteran should be 
afforded a comprehensive VA general 
medical examination.  The claims folder 
and a copy of this remand must be made 
available to, and reviewed by, each 
examiner called upon to examine the 
veteran.  The general medical examiner 
should determine if there are any 
objective medical indications that the 
veteran is suffering from problems 
associated with the right hip, back, 
neck, eyes, hands, arms (including the 
shoulders, elbows, and wrists), or chest 
(including the heart), or with respect 
to headaches, anxiety, fatigue, stress, 
depression, loss of concentration, 
memory loss, or trouble sleeping.  The 
examiner should provide details about 
the onset, frequency, duration and 
severity of the veteran's complaints, 
and should discuss what precipitates and 
relieves them.  It should then be 
determined, based on a review of 
symptoms, physical findings, and 
laboratory tests, if these problems are 
attributable to any known diagnostic 
entity or entities.  All necessary 
testing should be performed, and X-rays 
should also be obtained if needed.  
Examinations by appropriate specialists 
should be conducted with regard to any 
of the foregoing symptoms, or abnormal 
findings pertaining thereto, that cannot 
be attributed to a known clinical 
diagnosis.  The examiner(s) should 
consider that symptom-based 
"diagnoses," including, but not limited 
to, myalgia, arthralgia, and headache, 
are not considered known diagnostic 
entities for compensation purposes.  The 
examiner(s) should also consider that 
the veteran's diagnoses have previously 
included duodenitis with dysphagia and 
history of gastroenteritis; anxiety 
disorder, not otherwise specified; sleep 
apnea; COPD and emphysema; ulnar nerve 
neuritis; probable herniated nucleus 
pulposus at the C4-C5 level; scoliosis 
of the thoracic spine; lumbar lordosis; 
refractive error; and chronic 
periodontal disease.  The final report 
of the examination(s) should set forth a 
list of diagnosed conditions, and a 
separate list of any symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that cannot be 
attributed to a known clinical 
diagnosis.  All differences among 
examiners should be reconciled, by 
consultation or workgroup, as necessary, 
before the examination is returned to 
the RO.

	5.  The RO should review the report(s) 
of examination for purposes of ensuring 
conformance with the requirements of the 
foregoing paragraph.  If the report(s) 
are incomplete, the RO should return the 
matter to the examiner(s) so that the 
required information can be supplied.

	6.  The RO should thereafter take 
adjudicatory action on the veteran's 
remaining claims (numbered 8 through 33, 
above).  In so doing, the RO should 
specifically consider whether new and 
material evidence has been submitted 
with respect to the claims of 
entitlement to service connection, on a 
direct basis, for disorders of the right 
hip and wrists, for disorders of the 
cervical, thoracic, and lumbar spine, 
and for a disorder manifested by 
numbness of the hands.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  
The RO should also give consideration to 
recent amendments to 38 C.F.R. 
§ 3.304(f), pertaining to service 
connection for PTSD.  See Direct Service 
Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32807 (1999) (to 
be codified at 38 C.F.R. § 3.304(f)).  
If any benefit sought is denied, a 
supplemental SOC (SSOC) should be 
issued.  The SSOC should contain, among 
other things, a summary of the law and 
regulations pertaining to finality, if 
applicable, and the amended version of 
38 C.F.R. § 3.304(f).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status. Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

